
	

113 HR 810 IH: To grant the Secretary of Defense the authority to transfer funding under a continuing resolution, and for other purposes.
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 810
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Ms. Hanabusa
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To grant the Secretary of Defense the authority to
		  transfer funding under a continuing resolution, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)On September 14, 2010, Secretary of Defense
			 Robert M. Gates outlined an efficiencies initiative relating to contracting for
			 goods and services by the Department of Defense, designed to save the
			 Department $100 billion over the next five years.
			(2)On January 26,
			 2012, Secretary of Defense Leon Panetta announced that the Department of
			 Defense was on the path to save $259 billion over the next 5 years and $487
			 billion over the next 10. Secretary Panetta called the budget a
			 balanced, complete package that keeps the American military the
			 preeminent force in the world.
			(3)On February 13,
			 2012, Assistant Secretary of Defense Ashton Carter, along with the Joint Chiefs
			 of Staff, testified to the House Armed Services Committee that, if limitations
			 on the transfer of funds were lifted in the Continuing Appropriations
			 Resolution (Public Law 112–175), significant shortfalls in the Operations &
			 Maintenance accounts of their respective services could be alleviated.
			2.Report from
			 Secretary of Defense to Congress
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary shall submit to the
			 congressional defense committees a report containing the following:
				(1)A detailed outline of—
					(A)the efficiencies
			 initiative announced by the Secretary on September 14, 2010, relating to
			 contracting for goods and services by the Department of Defense; and
					(B)the budget
			 initiate announced by the Secretary on January 26, 2012.
					(2)A detailed accounting of how the
			 initiatives described in paragraph (1) are being used to conform with the
			 discretionary spending limit for the security category in fiscal year 2013 in
			 section 251(c)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
			 of 1985.
				(3)A detailed accounting of how the
			 initiatives described in paragraph (1) will be used to conform with the
			 discretionary spending limit for the security category for each of fiscal years
			 2014 through 2021 in section 251(c)(2) of such Act.
				(b)CoordinationFor purposes of providing the information
			 required under subsections (a)(2) and (a)(3), the Secretary shall coordinate
			 with the heads of the other agencies covered by the security category.
			3.Transfer
			 authority for Department of Defense under a continuing resolution
			(a)In
			 generalThe Secretary may
			 transfer amounts made available to the Department of Defense by a continuing
			 resolution among accounts of the Department of Defense
			(b)LimitationIn the event of a transfer under subsection
			 (a), the total amount in any account of the Department of Defense that is
			 available for obligation in fiscal year 2013 may not exceed the amount
			 authorized to be appropriated for the account for fiscal year 2013 by
			 applicable provisions of the National Defense Authorization Act for Fiscal Year
			 2013 (Public Law 112–239).
			(c)Subsequent
			 appropriations ActIn the event that a regular appropriations Act
			 for the Department of Defense is enacted for fiscal year 2013, the transfer
			 authority provided under this section shall have no force or effect.
			(d)Notice to
			 CongressNot later than 15 days before any transfer under
			 subsection (a), the Secretary shall submit to the congressional defense
			 committees a report setting forth a description of the transfer, including the
			 amount of the transfer and the accounts from and to which the funds were
			 transferred.
			(e)Transfer subject
			 to notification requirementsIn addition to the notice required
			 under subsection (d), a transfer under subsection (a) shall be subject to the
			 applicable notification requirements for reprogramming in division A of Public
			 Law 112–74.
			4.DefinitionsIn this Act—
			(1)the term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code;
			(2)the term
			 Secretary means the Secretary of Defense; and
			(3)the term
			 security category has the meaning given that term in section
			 250(c)(4)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			
